*1070Petitioner, a student in respondent Hudson Valley Community College’s nursing program, filed a complaint with respondent State Division of Human Rights in March 2007 alleging that he had been discriminated against by Hudson Valley. In sum, petitioner alleged that Hudson Valley had engaged in a conspiracy with various government agencies to use young female students to tempt and provoke him in an attempt to distort his reputation and dismiss him from the college. The Division’s investigation determined that petitioner’s allegations of specific instances of discrimination by Hudson Valley were unfounded and, further, that his allegation that it had engaged in a conspiracy to make him misbehave was “completely without proof and absurd on its face.” Thus, the Division issued a determination and order finding no probable cause, and petitioner thereafter commenced this proceeding to challenge that determination. Supreme Court dismissed the petition, this appeal ensued, and we now affirm.
Our review of a determination made by the Division is limited to whether such determination was arbitrary and capricious (see Matter of Sughe Jo v May Dept. Stores Co., 21 AD3d 614, 615 [2005], appeal dismissed 5 NY3d 880 [2005]; Matter of Sonne v New York State Div. of Human Rights, 12 AD3d 820, 821 [2004]; Matter of Hone v New York State Div. of Human Rights, 223 AD2d 761, 762 [1996]). Here, the Division’s thorough investigation revealed no support for petitioner’s accusations and, thus, we find no basis to disturb the Division’s determination.
Mercure, J.P., Carpinello, Rose, Kane and Malone Jr., JJ., concur. Ordered that the order is affirmed, without costs.